Exhibit 10.18


BUSINESS DEVELOPMENT AGREEMENT


This Consulting Services Agreement (“Agreement”), effective August ______, 2008,
is made by and between Lenny Dykstra (“Consultant”) and River Hawk Aviation,
Inc., a Nevada corporation (“Company”).


WHEREAS, Consultant has extensive background in the charter and private aviation
and industry as well as in the implementation of business development
strategies;


WHEREAS, Company is a publicly held corporation with its common stock shares
currently trading the Over the Counter and under the ticker symbol “RHWI.PK”
(the Company intends to apply to be quoted on the Over the Counter Bulletin
Board not later than the first half of December 2008), and desires to further
develop its aviation business; and


WHEREAS, Company desires to continue using the business development services of
the Consultant of the on the terms and subject to the conditions set forth
herein;


NOW, THEREFORE, in consideration for the Services provided to Company, the
parties agree as follows:


1.           Services of Consultant.


Consultant shall continue to perform bona fide business development services
primarily for the purpose of increasing the Company’s client base and customer
base, researching and advising on, targeting and attracting joint venture
candidates, developing and implementing strategies for maximizing the Company’s
exposure to, and penetration of, the high net-worth clientele target market,
broadening its vendor base and enhancing vendor relations, and increasing its
revenue, in general for the duration of this Agreement.  These services provided
by Consultant for the Consideration herein shall not be in connection with the
offer or sale of securities in a capital-raising transaction, nor in exchange
for fees arising out of shares issued in a business combination, and be for the
direct or indirect promotion or maintaining of a market for Company’s
securities.  Consultant and Company agree and acknowledge that this Agreement
shall supersede and override all prior understandings between Consultant and
Company.


2.           Consideration.


Company agrees to pay Consultant, as his fee and as consideration for services
provided, one million (1,000,000) shares of common stock of the Company, which
shares shall be registered on Form S-8 with the United States Securities and
Exchange Commission (the “SEC”) issued to Lenny Dykstra, the natural person
performing the consulting services for Company.  All shares and certificates
representing such shares shall be subject to applicable SEC, federal, state
(Blue sky) and local laws and additional restrictions set forth herein.


3.           Confidentiality.


Each party agrees that during the course of this Agreement, information that is
confidential or of a proprietary nature may not be disclosed to any other party,
including, but not limited to, product and business plans, software, technical
processes and formulas, source codes, product designs, sales, costs and other
unpublished financial information, advertising revenues, usage rates,
advertising relationships, projections, and marketing data (“Confidential
Information”). Confidential Information shall not include information that the
receiving party can demonstrate (a) is, as of the time of its disclosure, or
thereafter becomes part of the public domain through a source other than the
receiving party, (b) was known to the receiving party as of the time of its
disclosure, (c) is independently developed by the receiving party, or (d) is
subsequently learned from a third party not under a confidentiality obligation
to the providing party.


4.           Indemnification.


(a)           Company.


Company agrees, to the extent not in conflict with his current duties and
positions with the Company and allowable by law, to indemnify, defend, and shall
hold harmless Consultant and/or his agents, and to defend any action brought
against said parties with respect to any claim, demand, cause of action, debt or
liability, including reasonable attorneys' fees to the extent that such action
arises out of the negligence or willful misconduct of Company.


(b)           Consultant.


Consultant agrees to indemnify, defend, and shall hold harmless Company, its
directors, employees and agents, and defend any action brought against same with
respect to any claim, demand, cause of action, debt or liability, including
reasonable attorneys' fees, to the extent that such an action arises out of the
gross negligence or willful misconduct of Consultant.


(c)           Notice.


In claiming any indemnification hereunder, the indemnified party shall promptly
provide the indemnifying party with written notice of any claim, which the
indemnified party believes falls within the scope of the foregoing paragraphs.
The indemnified party may, at its expense, assist in the defense if it so
chooses, provided that the indemnifying party shall control such defense, and
all negotiations relative to the settlement of any such claim. Any settlement
intended to bind the indemnified party shall not be final without the
indemnified party's written consent, which shall not be unreasonably withheld.


6.           Termination and Renewal.


(a)           Term.


This Agreement shall become effective on the date first written above and expire
twelve (12) months thereafter, unless terminated sooner in accordance with
Section 6(b), below (the “Term”). This Term supersedes and overrides the period
or term established in any prior written agreement, verbal agreement or
understanding and shall become effective on the date first appearing above and
terminate one (1) year thereafter.  This Agreement shall automatically be
extended for one (1) additional year unless terminated in writing by the Client
at least thirty (30) days prior to this Agreements termination.


 (b)           Termination.


Either party may terminate this Agreement on thirty (30) calendar days written
notice, or if prior to such action, the other party materially breaches any of
its representations, warranties or obligations under this Agreement. Except as
may be otherwise provided in this Agreement, such breach by either party will
result in the other party being responsible to reimburse the non-defaulting
party for all costs incurred directly as a result of the breach of this
Agreement, and shall be subject to such damages as may be allowed by law
including all attorneys' fees and costs of enforcing this Agreement.


(c)           Termination and Payment.


Upon any termination or expiration of this Agreement, Company shall pay all
unpaid and outstanding fees through the effective date of termination or
expiration of this Agreement. And upon such termination, Consultant shall
provide and deliver to Company any and all outstanding services due through the
effective date of this Agreement.


7.           Miscellaneous.


(a)           Independent Contractor.


This Agreement establishes, for the purposes of compensation for the Services
described herein, an “independent contractor” relationship between Consultant
and Company.


(b)           Rights Cumulative; Waivers.


The rights of each of the parties under this Agreement are cumulative.  The
rights of each of the parties hereunder shall not be capable of being waived or
varied other than by an express waiver or variation in writing.  Any failure to
exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right.  Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right.  No act or course of conduct or negotiation on
the part of any party shall in any way preclude such party from exercising any
such right or constitute a suspension or any variation of any such right.


(c)           Benefit; Successors Bound.


This Agreement and the terms, covenants, conditions, provisions, obligations,
undertakings, rights, and benefits hereof, shall be binding upon, and shall
inure to the benefit of, the undersigned parties and their heirs, executors,
administrators, representatives, successors, and permitted assigns.




(d)           Entire Agreement.


This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof.  There are no promises, agreements, conditions,
undertakings, understandings, warranties, covenants or representa­tions, oral or
written, express or implied, between them with respect to this Agreement or the
matters described in this Agreement, except as set forth in this Agreement.  Any
such negotiations, promises, or understandings shall not be used to interpret or
constitute this Agreement.


(e)           Assignment.


This Agreement shall not be assigned or transferred by either party, either in
whole or in part, without the written consent of the other party, and any
purported assignment in violation hereof shall be void.


(f)           Amendment.


This Agreement may be amended only by an instrument in writing executed by all
the parties hereto.


(g)           Severability.


Each part of this Agreement is intended to be severable.  In the event that any
provision of this Agreement is found by any court or other authority of
competent jurisdiction to be illegal or unenforceable, such provision shall be
severed or modified to the extent necessary to render it enforceable and as so
severed or modified, this Agreement shall continue in full force and effect.


(h)           Section Headings.


The Section headings in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.


(i)           Construction.


Unless the context otherwise requires, when used herein, the singular shall be
deemed to include the plural, the plural shall be deemed to include each of the
singular, and pronouns of one or no gender shall be deemed to include the
equivalent pronoun of the other or no gender.


(j)           Further Assurances.


In addition to the instruments and documents to be made, executed and delivered
pursuant to this Agreement, the parties hereto agree to make, execute and
deliver or cause to be made, executed and delivered, to the requesting party
such other instruments and to take such other actions as the requesting party
may reasonably require to carry out the terms of this Agreement and the
transactions contemplated hereby.


(k)           Notices.


Any notice which is required or desired under this Agreement shall be given in
writing and may be sent by personal delivery or by mail (either a. United States
mail, postage prepaid, or b. Federal Express or similar generally recognized
overnight carrier), addressed as follows (subject to the right to designate a
different address by notice similarly given):


 
If to Company:



River Hawk Aviation
Attn: Calvin Humphreys
3103 9th Avenue Drive
Hickory, North Carolina 28601


With a copy (which shall not constitute notice) to:


The Otto Law Group, PLLC
Attn: David M. Otto
601 Union Street, Suite 4500
Seattle, WA 98101


 
If to Consultant:



Lenny Dykstra
Attn: Lenny Dykstra
245 Park Avenue, 39th Floor
New York, NY 10167


(l)           Governing Law.


This Agreement shall be governed by the interpreted in accordance with the laws
of the State of Nevada without reference to its conflicts of laws rules or
principles.  Each of the parties consents to the exclusive jurisdiction of the
federal courts of the State of Nevada in connection with any dispute arising
under this Agreement and hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non coveniens, to the
bringing of any such proceeding in such jurisdictions.


(m)           Consents.


The person signing this Agreement on behalf of each party hereby represents and
warrants that he has the necessary power, consent and authority to execute and
deliver this Agreement on behalf of such party.






(n)           Survival of Provisions.


The provisions contained in paragraphs 3, 5, 6, and 7 of this Agreement shall
survive the termination of this Agreement.


(o)           Execution in Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
have agreed to and accepted the terms herein on the date written above.






COMPANY:


RIVER HAWK AVIATION, INC.


By:
/s/ Calvin Humphrey    
Name: Calvin Humphrey
Its: Chief Executive Officer


CONSULTANT:


LENNY DYKSTRA


By:
/s/ Lenny Dykstra     
Name: Lenny Dykstra



 



